OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
In November 2007 and January 2008, petitioner Barbara Coleman applied for Medicaid-funded personal care attendant services with the New York City Human Resources Administration (HRA). Having received no response to her request by May 2008, she submitted an application for “temporary medical assistance” benefits pending the ultimate determination of her Medicaid application. Later that month, HRA advised Coleman that she was eligible for Medicaid, but did not specify the number of hours of personal attendant care to which she was entitled. However, by the end of June 2008, HRA granted Coleman 24-hour personal care attendant services beginning on June 30, 2008.
Coleman commenced this hybrid CPLR article 78 proceeding and 42 USC § 1983 action alleging that respondent Robert L. Doar, Commissioner of HRA, failed to make a timely decision regarding her initial Medicaid claim and that Doar and respondent Richard F. Daines, Commissioner of the New York State Department of Health, violated Social Services Law § 133 and *1090her constitutional right to due process by failing to give her notice of the availability of “temporary assistance” benefits at the time of application. With respect to the latter claim, Coleman seeks nominal damages. Supreme Court dismissed the petition on threshold grounds of mootness and failure to exhaust administrative remedies (2009 NY Slip Op 30643[U] [2009]). The Appellate Division reversed, holding that the “likely to recur” exception to the mootness doctrine applied (79 AD3d 554, 559 [1st Dept 2010]). The Appellate Division granted respondents leave to appeal on a certified question.
Courts are generally prohibited from issuing advisory opinions or ruling on hypothetical inquiries (see Saratoga County Chamber of Commerce v Pataki, 100 NY2d 801, 810-811 [2003]). Thus, an appeal is moot unless an adjudication of the merits will result in immediate and practical consequences to the parties (see City of New York v Maul, 14 NY3d 499, 507 [2010]). An exception to the mootness doctrine may apply, however, where the issue to be decided, though moot, (1) is likely to recur, either between the parties or other members of the public, (2) is substantial and novel, and (3) will typically evade review in the courts (see id.; Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]).
Here, respondents assert that Coleman’s claims seeking temporary assistance and care services are moot because she is currently receiving all personal care services originally requested. Coleman submits that respondents maintain a policy of not informing applicants of the availability of temporary Medicaid assistance in the form of personal care attendant services and, therefore, do not generally provide or pay for such benefits. Since this policy is alleged to have applied to all similarly situated Medicaid claimants who sought benefits under the same statutory provision as Coleman, we believe this issue is “likely to recur” (Maul, 14 NY3d at 507).* In addition, based on the potential ramifications from delays in providing critical benefits and the relatively brief nature of the violation, the question is substantial and will typically evade judicial review.
 Pursuant to Dean v Blumenthal (577 F3d 60, 66 [2d Cir 2009]), Coleman’s demand for nominal damages in connection with her alleged constitutional due process violations also survives the mootness challenge. And, we are not persuaded by respondents’ arguments that Coleman’s claims should be *1091dismissed for failure to exhaust administrative remedies. Accepting as true the assertion that respondents maintain policies and procedures as alleged, Coleman’s pursuit of the claims through the administrative process would have been futile (see Watergate II Apts. v Buffalo Sewer Auth., 46 NY2d 52, 57 [1978]).

 We express no opinion with respect to any claims that may be brought under the 2010 amendment to Social Services Law § 133.